  Case 3:20-cv-00730-JPG Document 6 Filed 07/29/20 Page 1 of 6 Page ID #29




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JERRY B. EZEBUIROH, #19059152,                     )
LAMAR R. BENNETT, #20061481,                       )
ROBERT MANLEY, #19059317, and                      )
BRYLON ENGELKINS, #190605296799,                   )
                                                   )
                       Plaintiffs,                 )
                                                   )
       vs.                                         )       Case No. 20-cv-00730-JPG
                                                   )
KENNY BENZING,                                     )
and RICH STEVENSON,                                )
                                                   )
                       Defendants.                 )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       This matter is before the Court for case management. The Complaint was filed by four

inmates at Marion County Law Enforcement Center. Plaintiffs filed this civil rights action pro se

pursuant to 42 U.S.C. § 1983. In the Complaint, they complain about unconstitutional conditions

of confinement and denial of access to a meaningful grievance process. (Doc. 1). They seek

money damages. (Id.).

       Plaintiff Ezebuiroh is the only plaintiff who signed the Complaint (Doc. 1), Motion for

Leave to Proceed in forma pauperis (IFP) (Doc. 2), and Motion for Recruitment of Counsel

(Doc. 3). Plaintiff Ezebuiroh is also the only plaintiff who included his signature after the

statement of each claim. (See Doc. 1). It is unclear to this Court whether any other named

plaintiffs actually intend to litigate this matter with Plaintiff Ezebuiroh.

       Under the circumstances, the Court deems it necessary to address several preliminary

matters before screening this case pursuant to 28 U.S.C. § 1915A.




                                                   1
  Case 3:20-cv-00730-JPG Document 6 Filed 07/29/20 Page 2 of 6 Page ID #30




                              Group Litigation by Multiple Prisoners

        Plaintiffs may bring their claims jointly in a single lawsuit if they so desire.

However, the Court must admonish them as to the consequences of proceeding in this manner

including their filing fee obligations, and give them the opportunity to withdraw from the case or

sever their claims into individual actions.

        In Boriboune v. Berge, 391 F.3d 852 (7th Cir. 2004), the court addressed the difficulties

in administering group prisoner complaints.             District courts are required to accept joint

complaints filed by multiple prisoners if the criteria of permissive joinder under Federal Rule of

Civil Procedure 20 are satisfied. Rule 20 permits plaintiffs to join together in one lawsuit if they

assert claims “arising out of the same transaction, occurrence, or series of transactions or

occurrences and if any question of law or fact common to these persons will arise in the action.”

Nonetheless, a district court may turn to other civil rules to manage a multi-plaintiff case.

If appropriate, claims may be severed pursuant to Rule 20(b), pretrial orders may be issued

providing for a logical sequence of decision pursuant to Rule 16, parties improperly joined may

be dropped pursuant to Rule 21, and separate trials may be ordered pursuant to Rule 42(b).

Boriboune, 391 F.3d at 854.

        In reconciling the Prisoner Litigation Reform Act with Rule 20, the Seventh Circuit

determined that joint litigation does not relieve any prisoner of the duties imposed upon him

under the Act, including the duty to pay the full amount of the filing fees, either in installments

or in full if the circumstances require it. Id. In other words, each prisoner in a joint action is

required to pay a full civil filing fee, just as if he had filed the suit individually.

        The Circuit noted that there are at least two other reasons a prisoner may wish to avoid

group litigation. First, group litigation creates countervailing costs. Each submission to the



                                                    2
  Case 3:20-cv-00730-JPG Document 6 Filed 07/29/20 Page 3 of 6 Page ID #31




Court must be served on every other plaintiff and the opposing parties pursuant to Federal Rule

of Civil Procedure 5. This means that if there are three plaintiffs, the plaintiffs’ postage and

copying costs of filing motions, briefs, or other papers in the case will be three times greater than

if there was a single plaintiff.

        Second, a prisoner litigating on his own behalf takes the risk that “one or more of his

claims may be deemed sanctionable under Federal Rule of Civil Procedure 11.”

Boriboune, 391 F.3d at 854-55. According to the Circuit, a prisoner litigating jointly assumes

those risks for all of the claims in the group complaint, whether or not they concern him

personally. Furthermore, if the Court finds that the complaint contains unrelated claims against

unrelated defendants, those unrelated claims may be severed into one or more new cases. If that

severance of claims occurs, each Plaintiff will be liable for another full filing fee for each new

case. Plaintiffs may wish to take into account this ruling in determining whether to assume the

risks of group litigation in the federal courts of the Seventh Circuit.

        Because not every prisoner is likely to be aware of the potential negative consequences of

joining group litigation in federal courts, the Circuit suggested in Boriboune that district courts

alert prisoners to the individual payment requirement, as well as the other risks prisoner pro se

litigants face in joint pro se litigation, and “give them an opportunity to drop out.” Id. at 856.

Therefore, in keeping with this suggestion, the Court offers all Plaintiffs, other than Plaintiff

Ezebuiroh, whom it designates as the “lead” Plaintiff in this case, an opportunity to withdraw

from this litigation before the case progresses further. Each Plaintiff may wish to take into

consideration the following points in making his decision:

        •       He will be held legally responsible for knowing precisely what is
                being filed in the case on his behalf.

        •       He will be subject to sanctions under Federal Rule of Civil

                                                  3
    Case 3:20-cv-00730-JPG Document 6 Filed 07/29/20 Page 4 of 6 Page ID #32




                Procedure 11 if such sanctions are found warranted in any aspect
                of the case.

        •       He will incur a strike if the action is dismissed as frivolous or
                malicious or for failure to state a claim upon which relief may be
                granted.

        •       In screening the complaint, the Court will consider whether
                unrelated claims should be severed and, if it decides severance is
                appropriate, he will be required to prosecute his claims in a
                separate action and pay a separate filing fee for each new action.

        •       Whether the action is dismissed, severed, or allowed to proceed as
                a group complaint, he will be required to pay a full filing fee,
                either in installments or in full, depending on whether he qualifies
                for indigent status under §§ 1915(b) or (g).1

        In addition, if Plaintiffs desire to continue this litigation as a group, any proposed

amended complaint, motion, or other document filed on behalf of multiple Plaintiffs must be

signed by each of the Plaintiffs. As long as the Plaintiffs appear without counsel in this action,

each Plaintiff must sign documents for himself. See Lewis v. Lenc-Smith Mfg. Co., 784 F.2d

829, 831 (7th Cir. 1986); FED. R. CIV. P. 11.2 A non-attorney cannot file or sign papers for

another litigant. Plaintiffs are WARNED that future group motions or pleadings that do not

comply with this requirement shall be stricken pursuant to Rule 11(a).

                                               Disposition

        IT IS HEREBY ORDERED that each named Plaintiff (other than Plaintiff Ezebuiroh)

shall advise the Court in writing on or before August 28, 2020, whether he wishes to continue as

1
  Effective May 1, 2013, the filing fee for a civil case was increased to $400.00, by the addition of a new
$50.00 administrative fee for filing a civil action, suit, or proceeding in a district court. See Judicial
Conference Schedule of Fees - District Court Miscellaneous Fee Schedule, 28 U.S.C. § 1914, No. 14.
A litigant who is granted IFP status, however, is exempt from paying the new $50.00 fee and must pay a
total fee of $350.00.
2
  Rule 11 states, in pertinent part: “Every pleading, written motion, and other paper must be signed . . . by
a party personally if the party is unrepresented.” FED. R. CIV. P. 11(a). Moreover, a prisoner bringing a
pro se action cannot represent a class of plaintiffs. See Oxendine v. Williams, 509 F.2d 1405, 1407
(4th Cir. 1975) (holding it would be plain error to permit imprisoned pro se litigant to represent his fellow
inmates in a class action).

                                                     4
    Case 3:20-cv-00730-JPG Document 6 Filed 07/29/20 Page 5 of 6 Page ID #33




a Plaintiff in this group action. If, by that deadline, any non-lead Plaintiff advises the Court that

he does not wish to participate in the action, he will be dismissed from the lawsuit and will not

be charged a filing fee for this action.3 This is the only way to avoid the obligation to pay a

filing fee for this action.

        IT IS ALSO ORDERED that if any Plaintiff wants to pursue his claims individually in a

separate lawsuit, he shall so advise the Court in writing, and his claims shall be severed into a

new action where a filing fee will be assessed.

        IT IS FURTHER ORDERED that each Plaintiff who chooses to continue as a Plaintiff,

either in this action or in a severed individual case, is hereby ORDERED to pay his filing fee of

$400.00 or file a separate signed and properly completed IFP Motion on or before August 28,

2020. When a Plaintiff files an IFP Motion, the Court must review that Plaintiff’s trust fund

account statement for the six month period immediately preceding the filing of this action. Thus,

Plaintiff must have the Trust Fund Officer at his facility complete the attached certification and

provide a copy of his trust fund account statement (or institutional equivalent) for the period

1/28/2020 to 7/28/2020.       This information should be mailed to the Clerk of Court at the

following address: United States District Court – Southern District of Illinois, 750 Missouri

Avenue, East St. Louis, Illinois 62201.

        Failure to submit a properly completed IFP Motion does not relieve that Plaintiff of the

obligation to pay a filing fee, unless he also submits timely written notice that he does not intend

to proceed with the action. Any Plaintiff who simply does not respond to this Order on or

before August 28, 2020, will be obligated to pay the full filing fee and will also be dismissed

from this action for want of prosecution and/or for failure to comply with a court order

3
 As the lead Plaintiff, Ezebuiroh may choose to voluntarily dismiss or sever his claims, but he may not
escape his obligation to pay the filing fee for this action, which was incurred when the action was filed.
See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467-68 (7th Cir. 1998).

                                                    5
  Case 3:20-cv-00730-JPG Document 6 Filed 07/29/20 Page 6 of 6 Page ID #34




under Federal Rule of Civil Procedure 41(b).

       In addition, Plaintiffs are again WARNED that future group motions or pleadings that do

not comply with the group pleading requirements discussed herein shall be stricken pursuant to

Rule 11(a).

       The Clerk is DIRECTED to mail a copy of this order to each of the named Plaintiffs, and

to enclose a blank form IFP Motion and trust fund account certification form with each order, as

well as a blank Motion for Recruitment of Counsel.

       Plaintiffs are ADVISED that the Complaint is currently awaiting preliminary review by

the Court pursuant to 28 U.S.C. § 1915A, and it has not yet been served on the Defendants.

Further action by Plaintiffs is required before the Court can complete its preliminary review of

this matter under 28 U.S.C. § 1915A. When this review is completed, a copy of the Court’s

order will be forwarded to each Plaintiff who remains in the action.

       Plaintiffs are further ADVISED that each of them is under a continuing obligation to

keep the Clerk of Court and each opposing party informed of any change in his address;

the Court will not independently investigate a Plaintiff’s whereabouts. This shall be done in

writing and not later than 7 days after a transfer or other change in address occurs. Failure to

comply with this order will cause a delay in the transmission of court documents and may result

in dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: July 29, 2020
                                                             s/J. Phil Gilbert
                                                             J. PHIL GILBERT
                                                             United States District Judge




                                                 6
